DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/07/2022 has been entered. Claim 1 remains pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Final Office Action mailed 12/06/2021, unless otherwise stated.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “using the roasting data inputted through an input unit, physical property data for the raw coffee beans stored in a micom,” should read “using the roasting data inputted through an input unit, and physical property data for the raw coffee beans stored in a micom,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Regarding claim 1, the meaning of “target roasting step” is unclear. Is the target roasting step a numerical value for controlling the roasting process? The Applicant’s Specification teaches (Paragraph 52) “the method of roasting raw coffee beans computes the temperature of hot air for achieving a target roasting step” which could indicate that the target roasting step refers to the temperature of hot air, except claim 1 suggests that the temperature of hot air is calculated based on the target roasting step. The Specification also states (Paragraph 70) “the target roasting coffee temperature for achieving the target roasting step needs to be optimally harmonized with the temperature of external air flow (hot air)” which indicates that the target roasting step refers to the coffee temperature which might be identical to the temperature of hot air. Table 3 also has a category called “roasting step” where an example is “CITY (dark/medium roasting)” which indicates that the target roasting step could just be a general category of roasting. For the purposes of further examination, the “target roasting step” will be understood to be at least any of a hot air temperature, a coffee temperature, or a category of roasting. 
Also, in claim 1, the step of “computing a roasting process to the raw coffee beans comprising computing the temperature of the hot air for achieving the target roasting step, a roasting time and the microwave output corresponding to the temperature of the hot air using the roasting data inputted through an input unit, [and] physical property data for the raw coffee beans stored in a micom” is unclear, because it is unclear if every input (coffee bean kind, target roasting step, physical property data) is used in the determination of every output (hot air temperature, roasting time, microwave output). For example, are the coffee bean kind and physical property data used to calculate microwave output? If so, this would render the claims further unclear because a separate process for computing microwave output is described further below in the claim, which only uses hot air temperature and microwave energy. Additionally, it is unclear what is meant by “computing” hot air temperature and 
Regarding claim 1, the step of “determining a microwave energy required for roasting the raw coffee beans which is a sum of calories of temperature rise for drying the raw coffee beans, calories of temperature rise up to the target roasting step and calories of evaporated moisture” is unclear when the calories supplied to the raw coffee beans should also include the energy supplied by the hot air and not the microwave energy alone. Applicant’s Specification states (Paragraph 72) “energy budget of raw coffee beans (not microwave energy) = calorie of temperature rise for drying raw coffee beans + calorie of temperature rise up to target roasting + calorie of evaporated moisture” while “calorie for roasting raw coffee beans = total calorie by hot air + energy of microwaves applied”. In other words, the equation used in claim actually describes the total energy supplied to the coffee beans by the combination of microwaves and hot air, not the energy supplied by microwaves alone. Furthermore, the Applicant’s Specification teaches (Paragraph 73) “the main heating source necessary for roasting raw 
Furthermore, the difference between “calories of temperature rise for drying the raw coffee beans” and “calories of temperature rise up to the target roasting step” is unclear. Presumably, during the roasting process, the increase in energy supplied to the raw coffee beans will raise the temperature of the beans until a target temperature is reached and the energy supply is stopped, but no clear distinction is made that separates temperature rise for drying and temperature rise up to the target roasting step. Does the latter refer to the temperature rise that occurs after all moisture has evaporated from the beans? For the purposes of further examination, the equation given by the applicant will be interpreted to mean that the energy supplied (either by microwave energy alone or microwave energy in combination with hot air) is equal to the energy required to raise the temperature of the coffee beans to a target temperature and the energy required to evaporate the moisture inside the coffee beans.
In addition, the claim 1 limitation “determining a microwave heating constant (X) based on the equation of T∞ = a * X + b, wherein T∞ is the temperature of the hot air and two constant values a and b are determined experimentally and have values of 157.99 and 141.07 respectively” because the phrase “determined experimentally” calls into question if 157.99 and 141.07 are the only possible values of a and b or if other values are possible. In the previous Office Action, an enablement rejection was made of the equation T∞ = a * X + b because it was unclear how the values of a and b were determined as not enough information was provided in the specification. While the equation is technically enabled by providing fixed values of a and b, it is suggested to remove the “determined experimentally” limitation to avoid further uncertainty.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomio (JP H0571871 A) in view of Bressner (US 20090130277 A1), Whittaker (EP 0283182 A1), Wang (A Kinetics and Modeling Study of Coffee Roasting Under Isothermal Conditions), and Fellows (Food Processing Technology).
Tomio teaches (Paragraph 0015) heating a powdery or granular object by irradiating it with microwaves in a microwave heating chamber (roaster). Tomio further teaches (Paragraph 0020) blowing hot air into the heating chamber via a hot air generator (hot air system) and using a temperature sensor so that the temperature of the hot air may be controlled. Tomio further teaches (Paragraph 0022) the supply of the object to be heated is sent from the raw material supply tank into the heating (roasting) chamber. Tomio further teaches (Paragraph 0023) the optimum heating temperature of the object to be heated is determined in advance according to the type of raw material, and the optimum heating temperature is set in the comparison calculation unit (the roasting process is computed). Tomio further teaches (Paragraph 0024) the temperature of the object to be heated is measured and compared with the optimum heating temperature in a comparison calculation unit, which controls the microwave output (i.e. the microwave output is computed). Tomio further teaches (Paragraph 0052) the present invention can be used for roasting coffee beans. 
Tomio is silent on inputting roasting data of the raw coffee beans, the roasting data comprising a kind of the raw coffee beans and a target roasting step. Tomio is further silent on computing a roasting process to the raw coffee beans comprising computing the temperature of the hot air for achieving the 
Bressner teaches (Paragraph 0010,0013) a coffee-roasting device that uses convective roasting with air, wherein information including coffee bean type and a desired level of roast (target roasting step) is inputtable into the coffee-roasting device via an input device. Bressner further teaches (Paragraph 0050) once all of the necessary information has been inputted, the coffee-roasting device 10 selects the corresponding roast profile instruction set and begins the roasting process, wherein the instructions sets include a required roasting temperature (which may be understood to be the hot air temperature for convective roasting with air) and roasting time. In addition, Bressner teaches (Paragraph 0016) the input information can include various types of information regarding the coffee beans, such as coffee bean type and moisture content of the coffee bean (physical property data). While the moisture content is input through an input unit rather than being stored in a micom, Bressner does teach (Paragraph 0039) a controller with a  processor and memory, and it would be obvious to one of ordinary skill in the art to store physical property data like moisture content for each type of coffee bean in case a user did not have access to information on the physical properties of the coffee beans and to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the method of determining a roasting process taught by Bressner since both are directed to coffee roasting devices using hot air, since using data for a type of coffee bean, a target roasting step, and physical property data to determine a roasting temperature and time is known in the art as shown by Bressner, since the method of Bressner renders the coffee roasting device capable of roasting a plurality of different coffee bean types to different degrees of roast (Bressner Paragraph 0008) which would give consumers many options to suit their distinct preferences, and since the method of Bressner allows the machine to be operated by any person, such as, an employee, customer, or patron who has little or no knowledge, skill, or experience in roasting coffee beans (Bressner, Paragraph 0003).
Whittaker teaches (Paragraph 0001) a microwave oven which incorporates a source of convection hot air in addition to the source of microwave energy. Whittaker further teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperature and microwave energy coordination of Whittaker since both are directed to methods of treating a food product with microwave energy and hot air, since it is known in the art to coordinate hot air temperature and microwave energy as shown by Whittaker, and since coordinating the hot air temperature and microwave energy over the "cook time", a foods cooked-finished result can be achieved that is comparable to conventionally cooked methods, but in considerably less time (Whittaker, Paragraph 0019).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperatures taught by Wang since both are directed to roasting processes in which hot air is used, since it is known in the art to use roasting temperatures between 220 and 250 °C as taught by Wang, and since the volatile profiles of the roasted coffee beans are not only dependent on the roast degree, but also the temperature used during the roasting process, implying that coffee flavors will vary depending on the time–temperature profile used (Wang, Conclusions), i.e. the temperatures taught by Wang can be used to give coffee different flavors.
Fellows teaches (page 343) that heat raises the temperature of food, but when a phase change occurs, such as the change of water to vapor, heat is added while temperature remains constant and a phase change occurs. 
It would be obvious to one of ordinary skill in the art to determine the microwave energy added to the coffee beans by adding the energy used to raise the temperature of the coffee beans to the energy used to evaporate the moisture as it is shown above from Fellows that when heating a food product, energy causes a rise in temperature of the food or a phase change in moisture present in the food. 
Whittaker teaches (Paragraph 0019) a microwave oven which incorporates a source of convection hot air in addition to the source of microwave energy. Whittaker further teaches (Paragraph 0019) coordinating the hot air temperature and microwave energy. Whittaker further teaches (Paragraph 0004,0009) the level of the microwave energy depends upon the setting of the control means (temperature of the hot air), and the level of microwave energy is set to between 20% and 70% of a maximum (microwave output) dependent upon the setting of said control means, i.e. a percentage value (microwave heating constant) is determined from the hot air temperature and multiplied by a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Tomio to incorporate the hot air temperature and microwave energy coordination of Whittaker since both are directed to methods of treating a food product with microwave energy and hot air, since it is known in the art to coordinate hot air temperature and microwave energy as shown by Whittaker, since coordinating the hot air temperature and microwave energy over the "cook time", a foods cooked-finished result can be achieved that is comparable to conventionally cooked methods, but in considerably less time (Whittaker, Paragraph 0019), and since the coordination of hot air temperature and microwave energy also minimizes operator error and confusion in that it can be adapted to conventional food recipes by using a simple time adjustment procedure (Whittaker, Paragraph 0019).

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument, that the prior art fails to teach “determining a microwave energy required for roasting the raw coffee beans which is a sum of calories of temperature rise for drying the raw coffee beans, calories of temperature rise up to the target roasting step and calories of evaporated moisture” it should be noted that this is an amendment to claim 1, and, as shown above, Fellows demonstrates that energy added to a food product from a heat source either raises the temperature of the food or otherwise causes a phase change, such that the Applicant’s equation for determining the microwave energy absorbed by the coffee beans would be readily apparent to one of ordinary skill in the art.
In response to the Applicant’s argument that the prior art fails to teach “determining a microwave heating constant (X) based on the equation of T∞ = a * X + b, wherein T∞ is the temperature of the hot air and two constant values a and b are determined experimentally and have values of 157.99 and 141.07 respectively; and computing the microwave output by dividing the  microwave energy by the microwave heating constant” as shown above, Whittaker further teaches (Paragraph 0004,0009) the level of the microwave energy depends upon the setting of the control means (temperature of the hot air), and the level of microwave energy is set to between 20% and 70% of a maximum (microwave output) dependent upon the setting of said control means, i.e. a percentage value (microwave heating constant) is determined from the hot air temperature and multiplied by a maximum (magnetron output) to achieve the desired microwave energy. This percentage value (microwave heating constant) could be determined in the manner of the claimed invention (by determining the value from a linear function: (T∞=a (constant) * the microwave heating constant (X) + b (constant)) via routine experimentation and optimization as the constants a and b relating the hot air temperature to the microwave heating 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792